The Securities in the form of the Unsecured Convertible Credit Note of Athena
Silver Corporation have not been registered under the Securities Act of 1933, as
amended, or under any state securities laws.  Such securities cannot be sold,
transferred, assigned or otherwise disposed, except in accordance with the
Securities Act of 1933, as amended, and applicable state securities laws.







UNSECURED CONVERTIBLE CREDIT NOTE










$_______________

__________, 2012







FOR VALUE RECEIVED, ATHENA SILVER CORPORATION, a Delaware (the "Maker"),
 promises to pay to the order of  JOHN D. GIBBS ("Holder") at 807 Wood N Creek,
Ardmore, OK 73401 or at such other place as Holder may from time to time
designate in writing, the principal sum of _____________________________
 ($_____________), together with interest on so much thereof as is from time to
time outstanding at the rate hereinafter provided, and payable as hereinafter
provided.

This Unsecured Convertible Credit Note (this “Note”) is one of an authorized
issue of Maker’s promissory notes issued in varying denominations, numbered
consecutively and limited to the aggregate principal amount outstanding of One
Million and 00/100 Dollars ($1,000,000) (the “Notes”).  The Notes are and will
be issued under and pursuant to a Credit Agreement dated July __, 2012 between
Maker, as Borrower, and Holder, as Lender (the "Credit Agreement").  Maker’s
obligations under the Notes are unsecured.



1.

Interest Rate.  The unpaid principal balance of this Note shall bear interest
commencing on the date hereof at the rate of five percent (5%) per annum.

2.

Payment/Maturity Date.  The principal balance hereof and accrued and unpaid
interest shall be due and payable in full on or before July 31, 2013.




3.

Default Interest and Attorney Fees.  Upon declaration of a default hereunder,
the balance of the principal remaining unpaid, interest accrued thereon, and all
other costs, and fees shall bear interest at the rate of eight percent (8%) per
annum from the date or default, or the date of advance, as applicable.  In the
event of default, the Maker and all other parties liable hereon agree to pay all
costs of collection, including reasonable attorneys' fees.




4.

Interest Calculation.  Interest shall be computed using the actual number of
days in the period for which such computation is made and a per diem rate equal
to 1/365 of the rate per annum.




5.

Prepayment.  Maker may prepay accrued interest and/or the unpaid principal
balance of this Note in whole or in part at any time or from time to time
without penalty, together with interest accrued thereon to the date of such
prepayment.  











-1-







--------------------------------------------------------------------------------



6.

Costs of Collection.  Maker agrees that if, and as often as, this Note is placed
in the hands of an attorney for collection or to defend or enforce any of
Holder's rights hereunder or under any instrument securing payment of this Note,
Maker shall pay to Holder its reasonable attorneys' fees and all court costs and
other expenses incurred in connection therewith, regardless of whether a lawsuit
is ever commenced or whether, if commenced, the same proceeds to judgment or
not.  Such costs and expenses shall include, without limitation, all costs,
reasonable attorneys' fees, and expenses incurred by Holder in connection with
any insolvency, bankruptcy, reorganization, foreclosure, deed in lieu of
foreclosure or similar proceedings involving Maker or any endorser, surety,
guarantor, or other person liable for this Note which in any way affect the
exercise by Holder of its rights and remedies under this Note, or any other
document or instrument securing, evidencing, or relating to the indebtedness
evidenced by this Note.




7.

Conversion.




a.

Optional Conversion Right.  Subject to and in compliance with the provisions of
this Paragraph 7, all or any portion of the principal amount together with
accrued and unpaid interest outstanding on the Note may, at any time at the
option of the Holder, be converted into fully-paid and non-assessable shares of
common stock of Maker ("Common Stock"), $.0001 par value.




b.

Applicable Conversion Value.  Subject to the adjustments provided for herein,
the price per share at which the Note may be converted into common stock (the
"Applicable Conversion Value") shall be $0.50 per share of Common Stock, subject
to adjustment provided for herein.




c.

Adjustments for Capital Reorganization, Reclassification or Transfer or Assets.
 In the event the Common Stock issuable upon conversion of the Note shall be
changed into the same or different number of shares of any class or classes of
stock, whether by capital reorganization, reclassification or otherwise, or in
the event Maker shall at any time issue Common Stock by way of dividend or other
distribution on any stock of Maker, or subdivide or combine the outstanding
shares of Common Stock, then in each such event the Holder shall have the right
thereafter, but not the obligation, to convert such Note and receive the kind
and amount of shares of stock and other securities and property receivable upon
such reorganization, reclassifica­tion or other change by holders of the number
of shares of Common Stock into which such Note might have been converted
immediately prior to such organization, reclassification or change.  In the case
of any such reorganization, reclassification or change, the Conversion Value
shall also be appropriately adjusted so as to maintain the aggregate Conversion
Value.  Further, in case of any such consolidation or merger of Maker with or
into another corporation in which consolidation or merger Maker is not the
continuing corporation, or in case of any sale or conveyance to another
corporation of the property of Maker as an entirety, or substantially as an
entirety, Maker shall cause effective provision to be made so that the Holder
shall have the right thereafter, by converting the Note, to purchase the kind
and amount of shares of stock and other securities and property receivable upon
such consolidation, merger, sale or conveyance by holders of the number of share
of Common Stock into which such Note might have been exercised immediately prior
to such consolidation, merger, sale or conveyance, which provision shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Note.  The foregoing provisions shall similarly
apply to successive reclassifications, capital reorganizations and changes of
shares of Common Stock and to successive consolida­tions, mergers, sales or
conveyances.  Notwithstanding the foregoing, no adjustment of the Conversion
Value shall be made as a result of or in connection with (1)








-2-







--------------------------------------------------------------------------------

the issuance of Common Stock of Maker pursuant to options, warrants and share
purchase agreements now in effect or hereafter outstanding or created, (2) the
establishment of option plans of Maker, the modification, renewal or extension
of any plan now in effect or hereafter created, or the issuance of Common Stock
upon exercise of any options pursuant to such plans, (3) the issuance of Common
Stock in connection with an acquisition, consolidation or merger of any type in
which Maker is the continuing corporation, or (4) the issuance of Common Stock
in consideration of such cash, property or service as may be approved by the
Board of Directors of Maker and permitted by applicable law.




d.

Continuation of Terms.  Upon any reorganization, consolidation or merger
referred to in this Paragraph 4, the Note shall continue in full force and
effect until conversion by the Holder and the terms hereof shall be applicable
to the shares of stock and other securities and property receivable on the
conversion of any note after the consummation of such reorganization,
consolidation, merger of any similar event and shall be binding upon the issuer
of any such stock or other securities, including, in the case of any such
transfer, the person acquiring all or substantially all of the properties or
assets of Maker whether or not such person shall have expressly assumed the
terms of the Note.




e.

Exercise of Conversion Privilege.  To exercise its conversion privilege, the
Holder shall surrender such Note, or recognize partial prepayment therefor,
being converted to Maker at its principal office, and shall give written notice
to Maker at that office that Holder is delivering the Note for conversion or
recognizing partial prepayment.  Such notice shall also state the name or names
(with address or addresses) in which the certificate or certificates for shares
of Common Stock issuable upon such conversion shall be issued.  The Note, if
 surren­dered for conversion shall be accompanied by proper assignment thereof
to the Company or in blank.




f.

Notice of Record Date.  In the event of:




(1)

any taking by Maker of a record of the holders of any class of securities for
the purpose of determining the holders thereof who are entitled to receive any
dividend or other distribution, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right, or




(2)

any capital reorganization of Maker, any reclassifica­tion or recapitalization
of the capital stock of Maker, any merger or consolidating of Maker or a
transfer of all or substantially all of the assets of the company to any other
corpora­tion, or any other entity or person, or




(3)

any voluntary or involuntary dissolution, liquidation or winding up of Maker,




then and in each such event Maker shall mail or cause to be mailed to the Holder
a notice specifying  (i) the date on which any such record is to be taken for
the purpose of such dividend, distribution or right and a description of said
dividend, distribution or right, (ii) the date on which any such reorganization,
reclassification, recapitalization, transfer, consolidation, merger,
dissolution, liquidation or winding up is expected to become effective and (iii)
the time, if any, that is to be fixed, as to when the holders of record of
common stock (or other securities) shall be entitled to exchange their shares of
common stock (or other








-3-







--------------------------------------------------------------------------------

securities) for securities or other property deliverable upon such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, dissolution, liquidation or winding up.  Such notice shall be mailed at
least thirty (30) days prior to the date specified in such notice on which such
action is to be taken.




8.

Default.  At the option of Holder, the unpaid principal balance of this Note and
all accrued interest thereon shall become immediately due, payable, and
collectible, without notice or demand, upon the occurrence at any time of any of
the following events, each of which shall be deemed to be an event of default
hereunder:




a.

Maker's failure to make any payment of principal, interest, or other charges on
or before the date on which such payment becomes due and payable under this
Note.




b.

Any breach or violation of any agreement or covenant contained in this Note, or
in any other document or instrument evidencing, or relating to the indebtedness
evidenced by this Note, including, without limitation, the Credit Agreement .




c.

The failure of Maker to generally pay its debts as they become due or if Maker
shall file in any court pursuant to any statute, either of the United States or
of any state, a petition in bankruptcy or insolvency, or for reorganization, or
for the appointment of a receiver or trustee of all or a substantial portion of
Maker' property, or if Maker make any assignment for or petitions for or enters
into an arrangement for the benefit of creditors, or if a petition in bankruptcy
is filed against Maker which is not discharged within sixty (60) days
thereafter.




d.

Dissolution, liquidation or termination of Maker.




9.

Application of Payments.  Any payment made against the indebtedness evidenced by
this Note shall be applied against the following items in the following order:
 (1) costs of collection, including reasonable attorney's fees incurred or paid
and all costs, expenses, default interest, late charges and other expenses
incurred by Holder and reimbursable to Holder pursuant to this Note (as
described herein); (2) default interest accrued to the date of said payment; (3)
ordinary interest accrued to the date of said payment; and (4) finally,
outstanding principal.




10.

Assignment of Note.  This Note may not be assigned by Maker without the Holder’s
written consent.




11.

Non-Waiver.  No delay or omission on the part of Holder in exercising any rights
or remedy hereunder shall operate as a waiver of such right or remedy or of any
other right or remedy under this Note.  A waiver on any one or more occasion
shall not be construed as a bar to or waiver of any such right and/or remedy on
any future occasion.




12.

Maximum Interest.  In no event whatsoever shall the amount paid, or agreed to be
paid, to Holder for the use, forbearance, or retention of the money to be loaned
hereunder ("Interest") exceed the maximum amount permissible under applicable
law.  If the performance or fulfillment of any provision hereof, or any
agreement between Maker and Holder shall result in Interest exceeding the limit
for Interest prescribed by law, then the amount of such Interest shall be
reduced to such limit.  If, from any








-4-







--------------------------------------------------------------------------------

circumstance whatsoever, Holder should receive as Interest an amount which would
exceed the highest lawful rate, the amount which would be excessive Interest
shall be applied to the reduction of the principal balance owing hereunder (or,
at the option of Holder, be paid over to Maker) and not to the payment of
Interest.




13.

Purpose of Loan.  Maker certifies that the loan evidenced by this Note is
obtained for business or commercial purposes and that the proceeds thereof will
not be used primarily for personal, family, household, or agricultural purposes.




14.

Waiver of Presentment.  Maker and the endorsers, sureties, guarantors and all
persons who may become liable for all or any part of this obligation shall be
jointly and severally liable for such obligation and hereby jointly and
severally waive presentment and demand for payment, notice of dishonor, protest
and notice of protest, and any and all lack of diligence or delays in collection
or enforcement hereof.  Said parties consent to any modification or extension of
time (whether one or more) of payment hereof, the release of all or any part of
the security for the payment hereof, and the release of any party liable for
payment of this obligation.  Any modification, extension, or release may be
without notice to any such party and shall not discharge said party's liability
hereunder.




15.

Governing Law.  This Agreement shall be construed in accordance with, governed
by and enforced under the laws of the State of Delaware.




16.

Binding Effect.  The term "Maker" as used herein shall include the original
Maker of this Note and any party who may subsequently become liable for the
payment hereof as an assumer with the consent of the Holder, provided that
Holder may, at its option, consider the original Maker of this Note alone as
Maker unless Holder has consented in writing to the substitution of another
party as Maker.  The term "Holder" as used herein shall mean Holder or, if this
Note is transferred, the then Holder of this Note.




17.

Relationship of Parties.  Nothing herein contained shall create or be deemed or
construed to create a joint venture or partnership between Maker and Holder,
Holder is acting hereunder as a lender only.




18.

Liability of Maker.  Maker's liability under this Note shall be joint and
several; and Holder shall have no duty or obligation to exhaust any remedies at
law or in equity against one Maker as a condition to asserting Holder's remedies
against the other Maker, or both Maker concurrently.




19.

Severability.  Invalidation of any of the provisions of this Note or of any
paragraph, sentence, clause, phrase, or word herein, or the application thereof
in any given circumstance, shall not affect the validity of the remainder of
this Note.




20.

Amendment; Conflicts.  This Note may not be amended, modified, or changed,
except only by an instrument in writing signed by both of the parties.  To the
extent there is a conflict in the terms and provisions of this Note and the
terms and provisions of the Credit Agreement, the terms and provisions of the
Credit Agreement shall control and be binding.











-5-







--------------------------------------------------------------------------------



21.

Time of the Essence.  Time is of the essence for the performance of each and
every obligation of Maker hereunder.




IN WITNESS WHEREOF, the undersigned has executed this Note this ___ day of
______, 2012.




ATHENA SILVER CORPORATION







By:  




















































































































-6-







--------------------------------------------------------------------------------

NOTICE OF CONVERSION


(To be Executed by the Registered Holder
in order to Convert the Note)

The undersigned hereby irrevocably elects to convert $__________ principal
amount of the Note (defined below) and $___________ in accrued and unpaid
interest due under the Note into shares of common stock, par value $.0001 per
share (“Common Stock”), of Athena Silver Corporation, Inc., a Delaware
corporation (the “Company”) according to the conditions of the Unsecured
Convertible Credit Note of the Company (the “Note”), as of the date written
below.  If securities are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates.  No fee will be charged to
the Holder for any conversion, except for transfer taxes, if any.  The original
certificate evidencing the Note is delivered herewith (or evidence of loss,
theft or destruction thereof).

The Company shall electronically transmit the Common Stock issuable pursuant to
this Notice of Conversion to the account of the undersigned or its nominee with
DTC through its Deposit Withdrawal Agent Commission system (“DWAC Transfer”).

Name of DTC Prime Broker:




Account Number:

In lieu of receiving shares of Common Stock issuable pursuant to this Notice of
Conversion by way of a DWAC Transfer, the undersigned hereby requests that the
Company issue a certificate or certificates for the number of shares of Common
Stock set forth below (which numbers are based on the Holder’s calculation
attached hereto) in the name(s) specified immediately below or, if additional
space is necessary, on an attachment hereto:

Name:




Address:

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable to the undersigned upon conversion of the
Note shall be made pursuant to registration of the securities under the
Securities Act of 1933, as amended (the “Act”), or pursuant to an exemption from
registration under the Act.

Date of Conversion:___________________________




Applicable Conversion Price:____________________













Number of Shares of Common Stock to be Issued Pursuant to








-7-







--------------------------------------------------------------------------------

Conversion of the Notes:___________________




Signature:___________________________________




Name:______________________________________




Address:____________________________________

___________________________________________

SS or Tax I.D. No.____________________________




The Company shall issue and deliver shares of Common Stock to an overnight
courier not later than three business days following receipt of the original
Note(s) to be converted, and shall make payments pursuant to the Notes for the
number of business days such issuance and delivery is late.

















-8-





